UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: May 5, 2011 (Date of earliest event reported) MIDWAY GOLD CORP. (Exact Name of Registrant as Specified in Charter) British Columbia, Canada (State or Other Jurisdiction of Incorporation) 001-33894 (Commission File Number) 98-0459178 (IRS Employer Identification No.) Point at Inverness, Suite 280 8310 South Valley Highway Englewood, Colorado (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (720) 979-0900 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders Results of Annual General and Special Meeting of Shareholders On May 5, 2011, Midway Gold Corp. held its annual general and special meeting of shareholders at 10:00 a.m. (Vancouver time) at the offices of Stikeman Elliott, Suite 1700 Park Place, 666 Burrard Street, Vancouver, BC, Canada V6C 2X8.Shareholders representing 62,006,782 shares or 61% of the shares authorized to vote (101,655,246) were present in person or by proxy, representing a quorum for the purposes of the annual general and special meeting.The shareholders approved the following: Proposal #1 – Number of Directors Set the number of directors at 5 For Against Withheld Spoiled Non Vote 0 0 2 Proposal #2 – Election of Directors The election of the Nominees to the Company’s Board to serve until the Company’s 2012 Annual Meeting of Shareholders or until successors are duly elected and qualified: For Against Withheld Spoiled Non Vote Daniel E. Wolfus 0 0 Kenneth A. Brunk 0 0 George T Hawes 0 0 Frank S. Yu 0 0 Roger A. Newell 0 0 Proposal #3 – Appointment of Auditors To ratify the appointment of the Company’s Independent Registered Public Accounting Firm for the 2011 fiscal year For Against Withheld Spoiled Non Vote 0 0 1 Proposal #4 – Renew Stock Option Plan To approve the renewal of the Company’s Stock Option Plan For Against Withheld Spoiled Non Vote 0 0 All Nominees for election to the Company’s Board were elected to the Board and will serve until the Company’s 2012 annual meeting of shareholders or until successors are duly elected and qualified.All matters brought before the annual general and special meeting were approved by the shareholders.Proxies were solicited under the proxy statement filed with the Securities and Exchange Commission on April 12, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MIDWAY GOLD CORP. DATE: May 10, 2011 By: /s/ Kenneth Brunk Kenneth Brunk President
